Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Junior Hines, a state prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action, which alleged that the Defendants negligently cared for his daughter while she was in the care and custody of the Department of Social Services. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hines v. Spartanburg County Dep’t of Social Servs., No. 7:07-cv-03375-GRA, 2009 WL 237837 (D.S.C. Jan. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.